DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 5/11/2022 is acknowledged.

Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
Regarding claim 1, the “material feeding unit configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) as a selective laser melting device or a roller material feeding unit in accordance with [0041] of the instant, as-filed specification.
The “laser generating unit configured to…” is interpreted in accordance with the instant, as-filed specification in [0053] as a laser, reflecting mirror, concave lens, convex lens, x and y direction parallel glass groups and a prismatic lens group for example a Gaussian point light spot/source.
The “movement driving unit configured to…” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification as a combination of the platform, the feeding unit, and the laser generating unit as needed.
Regarding claim 6, the “optical beam expanding system configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).
Regarding claim 6, the “optical slitting and rearranging system configured to split and rearrange the laser beam …” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).
Regarding claim 7, the “heating unit configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the control unit lacks proper antecedent basis and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  There is not a control unit in claim 4 or the other claims in the claim tree from which claim 5 depends.

Regarding claim 6, claim limitation “optical beam expanding system” and “optical splitting and rearranging system” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purposes of compact prosecution, these limitations have been interpreted under the broadest reasonable interpretation standard as a lens and beam splitter, respectively.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (CN 106975750).

Regarding claim 1, Song discloses: an additive manufacturing apparatus (see title, abs), comprising: a platform (see bed 6 of detailed description pp. 2); a material feeding unit (see linear guide rails of pp. 4); a laser generating unit (see laser beam with light spot range on a linear guide of pp. 4); and a movement driving unit (see linear guide rail and motor of pp. 4). 

Regarding claim 7, Song discloses: wherein the additive manufacturing apparatus is suitable for a selective laser sintering method of a stereolithography method (see operation method of claim 5 which includes melting of material).  Only one of the three recited limitations is required to meet the claim due to the use of and / or throughout the claimed subject matter (only one of a Markush grouping is required to meet the claimed subject matter – see MPEP 2117 regarding Markush grouping claims).  Examiner has interpreted that most any apparatus with the recited structures of independent claim 1 is capable of being utilized in SLS or stereolithography methods.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750) and further in view of Yamauchi (US 2002/0176255).

Regarding claim 2, Song does not disclose: the laser generating unit comprises a light spot converting device configured to convert a point light spot into the linear light spot.
In the same field of endeavor of manufacturing optics as Song and Applicant’s claims (see title, abs), Yamauchi discloses: wherein the ellipsoidal mirror (see [0204]) converts light from a point spot to a line.
To select and combine the ellipsoidal mirror of Yamauchi in the additive manufacturing apparatus of Song had the benefit that it allowed for the intensity distribution of the light from the source to be improved ([0005]), which was desirable in Song.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the ellipsoidal mirror of Yamauchi with the additive manufacturing apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the intensity distribution of light from the source to be improved, which was desirable in Song.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750) and further in view of Broude (US 2004/0223330).

Regarding claim 3, Song does not disclose: wherein the aspect ratio of the lens ranges from 3-50.
In the same field of endeavor of light homogenization as Song and Applicant’s claims (see title, abs), Broude discloses: a lens with an aspect ratio of 5:1 (see [0009]).  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions.
To select the aspect ratio of the optic/lens of Broude in the additive manufacturing apparatus of Song had the benefit that it allowed for the improvement of the homogenization of the light field (Id.), which was desirable in Song.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the optic / lens with an aspect ratio of 5:1 with the additive manufacturing apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the homogenization of the light field, which was desirable in Song.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750) and further in view of Broude (US 2004/0223330), and Zhao (CN 103567441).

Regarding claim 4, the combination Song / Broude discloses: wherein the laser generating unit is a real-time operating device (see 6 elements per direction of Broude [0009]) but does not disclose wherein the apparatus is configured to change a parameter of the linear light spot in real time.
In the same field of endeavor of lens design as Song and Applicant’s claims (see title, abs), Zhao discloses: wherein the beam shape is controlled in real-time (see abs).
To add the control over the beam shape in real time of Xian to the additive manufacturing apparatus of Song had the benefit that it allowed for the improvement of the structure property of finished products (detailed description translation), which was desirable in Song.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the real-time control over the lens of Zhao with the apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for reduction in correction time and ease of correction of the optical profile, which was desirable in Song.

Regarding claim 5, the combination Song / Broude / Zhao discloses (citations are to Zhao): wherein the real-time operating device (see hinges / laser lens of detailed description of Zhao) is configured to real-time control of the parameter of the linear light spot based on slice model data (see slicing software of Zhao) of each material layer stored in the control unit (see main control system of Zhao), or based on the material, a thickness of the material layer of a laser power (see layer thickness, material of detailed description).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750) and further in view of Yamauchi (US 2002/0176255), and Palumbo (US 2019/0369406).

Regarding claim 6, Song does not disclose: the light spot converting device with the structures as claimed.
In the same field of optics as Song and Applicant’s claims (see title, abs), Palumbo discloses: an optical beam expanding system (see convex optical surface of [0028]); a beam splitter (see [0028]); and prism (see prism 102 of [0044]).
To add the optical devices of Palumbo to the additive manufacturing apparatus of Song had the benefit that it allowed for the improvement of the measurement accuracy of the beam sampler ([0061]), which was desirable in Song.
Therefore, it would have been obvious to one of ordinary skill in the art to add the optical devices of Palumbo to the additive manufacturing apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of measurement accuracy of the beam sampler, which was desirable in Song.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743